Case 2:20-cv-10423-AS Document 21 Filed 03/22/21 Page 1 of 1 Page ID #:122



 1

 2

 3

 4
                                                                   JS-6
 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9             CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

10

11   KALYNN WEATHERSPOON,                CASE NO. CV 20-10423-AS

12                    Petitioner,
                                                JUDGMENT
13        v.

14   KATHLEEN ALLISON, Secretary
     of the California Department
15   of Corrections and
     Rehabilitation,
16
                      Respondent.
17

18
          Pursuant to the Order Dismissing Petitioner for Writ of Habeas
19
     Corpus,
20

21
          IT IS ADJUDGED that the Petition is denied and dismissed
22
     without prejudice.
23

24   Dated: March 22, 2021
25

26                                           ______________/s/_____________
                                                       ALKA SAGAR
27                                           UNITED STATES MAGISTRATE JUDGE
28
